UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 16, 2013 (July 12, 2013) ICON ECI Fund Fifteen, L.P. (Exact Name of Registrant as Specified in Charter) Delaware 000-54604 27-3525849 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 12, 2013, ICON ECI Fund Fifteen, L.P., through a wholly-owned subsidiary, made a second lien secured term loan in the amount of £4,000,000 (the “Term Loan”) to Quattro Plant Limited (the “Borrower”). Interest on the Term Loan accrues at a rate of 15% per year and is payable monthly in arrears for a period of 36 months beginning on August 1, 2013. The Term Loan is secured by (i) a second priority security interest in all of the Borrower’s rail support construction equipment, which consists of railcars, attachments to railcars, bulldozers, excavators, tractors, lowboy trailers, street sweepers, service trucks, forklifts and any other existing or future assets owned by the Borrower, and (ii) a second priority security interest in all of the Borrower’s accounts receivable. In addition, two of the Borrower’s principals each provided a partial guarantee of the Borrower’s obligations under the Term Loan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON ECI Fund Fifteen, L.P. By: ICON GP 15, LLC, its General Partner Dated:July 16, 2013 By: /s/Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
